Title: From George Washington to General William Howe, 21 September 1777
From: Washington, George
To: Howe, William



Sir
Head Qrs Septr 21st 1777

Your Favor of this date was received this Evening & agreable to your request have sent Doctor Wilson to take charge of the Wounded Officers & Men of the Army under my command who have fallen into your hands at Howels Tavern & the neighbouring Houses. The Doctor has directions to give a receipt for All that are delivered him, and they will be considered as Your prisoners. I am Sir with due respect Yr Most Obedt Servt

Go: Washington

